--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT 10.69


BRISTOW GROUP INC.
2007 LONG TERM INCENTIVE PLAN
AMENDMENT NO. 1


This Amendment No. 1 (“Amendment”) to the Bristow Group Inc. 2007 Long Term
Incentive Plan (the “Plan”) is effective upon the approval of the stockholders
of Bristow Group Inc. (the “Company”) at the Company’s annual meeting of
stockholders to be held on August 4, 2010. Defined terms used herein shall have
the same meaning as defined in the Plan.
 
In order to increase the number of shares available for issuance under the plan
from 1,200,000 shares to 2,400,000 shares and increase the number of full value
shares that may be issued under the plan from 500,000 to 1,000,000, the Plan is
hereby amended by replacing Section 1.4 thereof in its entirety with the
following:
 
 “1.4  Shares of Common Stock Available for Incentive Awards
 
Subject to adjustment under Section 5.5, the maximum number of Shares that shall
be available for Incentive Awards under the Plan that are granted wholly or
partly in Common Stock (including rights or Stock Options that may be exercised
for or settled in Common Stock) shall be 2,400,000 Shares of Common Stock; in
addition any Shares under any grants or awards under the Bristow 2004 Stock
Incentive Plan or the Bristow 2003 Nonqualified Plan for Non-Employee Directors
(the “Prior Plans”) that expire or are forfeited, terminated or otherwise
cancelled or that are settled in cash in lieu of Shares shall be available for
Incentive Awards under this Plan. Of the total amount of Shares available under
the Plan, 1,000,000 of the Shares reserved under the Plan shall be available for
grants based on stock other than as a Stock Option or SAR. The number of Shares
of Common Stock that are the subject of Incentive Awards under this Plan that
are forfeited or terminated, are cancelled, expire unexercised, are settled in
cash in lieu of Common Stock or are exchanged for Incentive Awards that do not
involve Common Stock, shall again immediately become available for Incentive
Awards hereunder. With respect to SARs, when a stock-settled SAR is exercised,
the Shares of Common Stock subject to the SAR Award Letter shall be counted
against the number of Shares of Common Stock available for future grant or sale
under the Plan, regardless of the number of Shares of Common Stock used to
settle the SAR upon exercise. Shares of Common Stock used to pay the exercise
price of a Stock Option or used to satisfy tax withholding obligations shall not
become available for future grant or sale under this Plan. The Board and the
appropriate officers of the Company shall from time to time take whatever
actions are necessary to file any required documents with governmental
authorities, stock exchanges and transaction reporting systems to ensure that
Shares are available for issuance pursuant to Incentive Awards.
 
The following limitations shall apply to grants of Incentive Awards to
Employees:
 
(a) Subject to adjustment as provided in Section 5.5, the maximum aggregate
number of Shares of Common Stock that may be subject to Incentive Awards
denominated with respect to Shares of Common Stock (including Stock Options,
Restricted Stock, Other Stock-Based Awards, SARs or Performance Awards paid out
in Shares) granted to an Employee in any calendar year shall be 200,000 Shares.
 
(b) With respect to Incentive Awards denominated with respect to cash (including
Other Stock–Based Awards or Performance Awards paid out in cash), the maximum
aggregate cash payout to an Employee in any calendar year shall be $5,000,000.
 
(c) The limitations of subsections (a) and (b) above shall be construed and
administered so as to comply with the Performance-Based Exception.”
 
Except as expressly amended hereby the Plan shall continue in full force and
effect in accordance with its terms.
 
IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed in
its name and on its behalf by its duly authorized officer.
 


BRISTOW GROUP INC.








 /s/ Randall A. Stafford
Randall A. Stafford
Vice President and General Counsel,
Corporate Secretary



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------